                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

MARGARET WEIDOW GENTRY, et al.,
           Plaintiffs,
v.                                                               CV No. 18-1207 KG/CG
GLENN GARNAND, LARRY BLANK, et al.,
           Defendants,
_______________________________

GLENN GARNAND,
           Third-Party Plaintiff,
v.
LARRY BLANK and BEVERLY BLANK,
           Third-Party Defendants,
_______________________________

STATE FARM AND CASUALTY CO.,
           Plaintiff-Intervenor
v.
LARRY BLANK, GLEN GARNAND,
MARGARET WEIDOW GENTRY, et al.,
           Intervenor-Defendants
_______________________________

LARRY BLANK and BEVERLY BLANK,
          Counterclaimants on Complaint in Intervention
v.
STATE FARM FIRE AND CASUALTY COMPANY
          Defendant on Counterclaim

             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

      THIS MATTER is before the Court on Plaintiffs’ Amended Motion for Enlargement

of Time for Plaintiffs to File Amendments to Pleadings and Join Additional Parties (the

“Motion to Extend”), (Doc. 72), filed February 28, 2020; Defendants’ Larry and Beverly

Blanks’ Response to Plaintiffs’ Amended Motion for Enlargement of Time to File

Amendments to Pleadings and Join Additional Parties (the “Response to the Motion to

Extend”), (Doc. 76), filed March 13, 2020; and Plaintiffs’ Reply to the Blank Defendants’

Response [Doc. 76] to Plaintiffs Amended Motion to Enlarge Time for Filing Amended

Complaint and Joinder of Parties (the “Reply to the Motion to Extend”), (Doc. 86), filed
March 27, 2020.

         This matter is also before the Court on Plaintiffs’ Motion to Strike Defendants

Blank’s Third, Fourth, Seventh, Eighth, Eleventh, Twelfth, and Thirteenth Affirmative

Defenses for Failure to Comply with Mandatory Disclosures under Rule 26 (the “Motion to

Strike”), (Doc. 63), filed February 13, 2020; Defendants Larry and Beverly Blanks’

Response to Plaintiffs’ Motion to Strike Affirmative Defenses (the “Response to the Motion

to Strike”), (Doc. 70), filed February 27, 2020; and Plaintiffs’ Reply to Larry & Beverly

Blank’s Response (Doc. 70) to Plaintiffs’ Motion to Strike Affirmative Defenses (Doc. 63)

(the “Reply to the Motion to Strike”), (Doc. 75), filed March 12, 2020.

         On February 20, 2020, the Honorable Kenneth J. Gonzales referred this matter to

the undersigned to issue findings of fact, conduct legal analysis, and recommend an

ultimate disposition. (Doc. 67); (Doc. 85). The Court, having reviewed the parties’ filings

and the controlling law, RECOMMENDS Plaintiffs’ Motion to Extend, (Doc. 72), be

GRANTED, and Plaintiffs’ Motion to Strike, (Doc. 63), be DENIED.

    I.      Procedural Posture & Relevant Factual History

         On January 25, 2019, Plaintiffs Margaret Weidow Gentry, Bobbie Gentry, Leslie

Weidow, Edward Weidow, Ashley Weidow, Davis Weidow, and Taylor Weidow filed their

First Amended Complaint against Defendant Glenn Garnand. (Doc. 3). In their Amended

Complaint, Plaintiffs allege they rented property from Mr. Garnand in Alto, New Mexico,

that exposed them to carbon monoxide poisoning. Id. at 2. Mr. Garnand subsequently filed

a Third-Party Complaint against Larry and Beverly Blank, the owners of the property where

Plaintiffs were poisoned. (Doc. 6).

         On September 4, 2019, the Court set this case on a 180-day discovery track, with

discovery to be completed by March 2, 2020. (Doc. 19). On December 18, 2019, Plaintiffs

                                                2

again amended their Complaint to include direct claims against the Blanks. (Doc. 41). On

January 3, 2020, State Farm Fire and Casualty Company intervened in this action

requesting a declaratory judgment. (Doc. 47). After conferring with counsel for all parties,

the Court entered a Second Scheduling Order amending the discovery schedule to allow

the newly added litigants an opportunity to meaningfully participate in discovery. (Doc. 52).

In its Second Scheduling Order, the Court granted Plaintiffs until February 14, 2020, to join

additional parties and amend their pleadings. Id. at 3. In addition, the Court granted all

other parties until March 16, 2020, to join additional parties and amend their pleadings. Id.

    II.      Analysis

          On February 28, 2020, Plaintiffs filed their present Motion to Extend, requesting

additional time to amend their pleadings and join additional parties. (Doc. 72). In their

Motion to Extend, Plaintiffs explain Defendants Larry and Beverly Blank’s discovery

responses were “unavailing and unhelpful,” and further information is needed before

Plaintiffs can amend their pleadings. Id. at 2. In their Response to Motion to Amend,

Defendants plainly state they “do not oppose the relief requested by Plaintiffs [...].” (Doc.

76 at 4).

          Conversely, in their Motion to Strike, Plaintiffs argue Defendants Blank failed to

produce materials as required by Federal Rule of Civil Procedure 26 to supplement their

affirmative defenses. (Doc. 63 at 2). In their prayer for relief, Plaintiffs request the Court

“extends the deadline [] to amend and join parties,” “strike the affirmative defenses,” or

issue “a Court Order [] compelling the Blanks to engage in discovery.” Id. at 4; (Doc. 75 at

2). In their Response to the Motion to Strike, Defendants request the Court allow them to

maintain their affirmative defenses “while investigating Plaintiffs’ allegations through the

end of discovery.” (Doc. 70 at 6). As a result, Defendants request the Court deny Plaintiffs’

                                                 3

Motion to Strike and award attorney fees and costs associated with responding to

Plaintiffs’ Motion. Id. at 8.

       A. Motion to Amend

       Plaintiffs’ first request an extension of time to amend their pleadings. (Doc. 72).

Plaintiffs do not provide a tentative timeline for how long they will need to file any possible

amendments. Rather, Plaintiffs request “a reasonable time after the Blanks provide the

factual and legal basis for their affirmative defenses.” Id. at 4. Defendants Blank do not

oppose Plaintiffs’ request for relief. (Doc. 76 at 4).

       In determining the appropriate amount of time to grant Plaintiffs to amend their

pleadings, the Court balances Plaintiffs’ right to serve as the master of their lawsuit with

the interest in the timely and efficient disposition of pending civil matters. Given these

considerations, and Defendants non-opposition, the Court recommends Plaintiffs be

permitted until April 27, 2020, to amend their pleadings. This allows Plaintiffs one month to

request particularized discovery from Defendants Blank, review the discovery produced,

and amend their pleadings accordingly. As such, the Court RECOMMENDS that Plaintiffs’

Motion to Amend be GRANTED.

       B. Motion to Strike

       Next, Plaintiffs request the Court strike Defendants Blanks’ affirmative defenses or

issue a Court Order compelling the Blanks to engage in discovery. (Doc. 63 at 4); (Doc. 75

at 2). In response, Defendants Blank request the Court deny Plaintiffs’ Motion to Strike and

order payment of attorney fees associated with filing their Response. (Doc. 70 at 8). The

Court will address each of the parties’ requests for relief in turn.

       Striking affirmative defenses is “not favored, often being considered purely cosmetic

or ‘time wasters.’” Tavasci v. Cambron, 2016 WL 6405896, at *9 (D.N.M. Oct. 25, 2016)

                                                4

(unpublished) (citing 5C Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 1382 (3d. ed. 2015)). Indeed, the “general judicial agreement” is that these

motions should be denied “unless the challenged allegations have no possible relation or

logical connection to the subject matter of the controversy and may cause some form of

significant prejudice to one or more of the parties to the action.” Id. The court may,

however, grant a motion to strike an affirmative defense if the court is “convinced that there

are no questions of fact, that any questions of law are clear and not in dispute, and that

under no set of circumstances could the defenses succeed.” Id. at *10 (citing Friends of

Santa Fe Cty. v. LAC Minerals, Inc., 892 F. Supp. 1333, 1343 (D.N.M. 1995)). Motions to

strike may be granted, for example, when a “filing [] is not allowed by local rule, such as a

surreply filed without leave of court.” Id. at *11 (citing Ysais v. N.M. Judicial Standard

Comm’n, 616 F. Supp. 2d 1176, 1184 (D.N.M. 2009)).

       Here, it is not apparent that Defendants Blanks’ affirmative defenses are legally

insufficient. In pertinent part, Defendants Blanks’ challenged defenses include: Plaintiffs’

failure to mitigate their damages, (Doc. 57 at 9) (Aff. Def. 3); lack of damages linked to the

Blanks’ conduct, id. (Aff. Def. 4); lack of ownership over the property where the poisoning

occurred, id. at 10 (Aff. Def. 7); application of the pure comparative fault doctrine, id. (Aff.

Def. 8); the property was inspected and certified by state regulators, and was built to code,

regulation, and/or ordinance, id. (Aff. Defs. 11 & 12); and failure to name an indispensable

party to the lawsuit, id. at 11 (Aff. Def. 13). At this juncture, Defendants Blank have not yet

deposed Plaintiffs or the other parties in this lawsuit, and they should be afforded the

opportunity to ascertain the bases for their defenses and the underlying facts of this case.

Simply put, Plaintiffs have not convinced the Court that such a drastic and disfavored

remedy is the best avenue for achieving the relief they request.

                                                5

       Next, Plaintiffs request an Order requiring Defendants Blank to produce information

in discovery. A Motion to Strike is not the proper avenue for such a request. Rather, if

Plaintiffs request an order compelling discovery, the proper mechanism for such relief is

filing a motion to compel. Compare Fed. R. Civ. Pro. 12(f) (explaining when a court may

strike “an insufficient defense...”) with Fed. R. Civ. Pro. 37(a)(3)(B) (“A party seeking

discovery may move for an order compelling an answer, designation, production or

inspection.”). The distinction between a motion to strike and a motion to compel is

important because of the party’s differing burden of proof under each motion, and the

requisite showing needed for court relief. Smith v. Dean, 2002 WL 35649696, at *3 (D.N.M.

Aug. 19, 2002) (unpublished) (citing Fed. R. Civ. P. 12(f)) (denying the plaintiff’s motion to

strike because “the issues raised in Plaintiff’s Motion to Strike would have been more

appropriately addressed in Plaintiff’s Reply to Defendant’s Response to the Motion to

Compel.”).

       Finally, the Court does not recommend an award of attorney fees for Defendants.

See Hirpa v. IHC Hospitals, Inc., 50 Fed. Appx. 928 (10th Cir. 2002) (unpublished) (finding

the district court’s denial of attorney fees was within its discretion). However, if Plaintiffs file

a motion to compel, the prevailing party will likely be awarded attorney fees. See Fed. R.

Civ. P. 37(a)(5)(B) (explaining if the motion to compel is denied, the court “must” require

the movant “to pay the party or deponent who opposed the motion its reasonable

expenses incurred in opposing the motion, including attorney’s fees.”); see also Fed. R.

Civ. P. 37(a)(5)(A) (explaining if the motion to compel is granted, the court “must” require

the party whose conduct necessitated the motion “to pay the movant’s reasonable

expenses incurred in making the motion, including attorney’s fees.”). The stakes of filing a

motion to compel are therefore higher, and the Court encourages the parties to work

                                                 6

together amicably to prevent negative monetary implications for their clients. The Court

further encourages counsel to use the additional thirty days to amend their pleadings as an

avenue for resolving the current dispute.

    III.      Conclusion

           Consistent with the foregoing, the Court RECOMMENDS Plaintiffs’ Amended

Motion for Enlargement of Time for Plaintiffs to File Amendments to Pleadings and Join

Additional Parties, (Doc. 72), be GRANTED. The Court further RECOMMENDS that

Plaintiffs be GRANTED until April 27, 2020, to amend their Complaint or other pleadings.

If Plaintiffs file a motion to compel or seek court intervention, the Court RECOMMENDS

the time-period for allowing Plaintiffs to amend their pleadings be tolled. Finally, the Court

RECOMMENDS Plaintiffs’ Motion to Strike Defendants Blank’s Third, Fourth, Seventh,

Eighth, Eleventh, Twelfth, and Thirteenth Affirmative Defenses for Failure to Comply with

Mandatory Disclosures under Rule 26, (Doc. 63), be DENIED.

THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of a
copy of these Proposed Findings and Recommended Disposition they may file written
objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A party
must file any objections with the Clerk of the District Court within the fourteen-day
period if that party wants to have appellate review of the proposed findings and
recommended disposition. If no objections are filed, no appellate review will be
allowed.



                                    ________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                               7

